Citation Nr: 1608253	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-00 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and from January 1980 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA).  In a February 2004 rating decision, the VA Regional Office (RO) in St. Petersburg, Florida, denied service connection for depression with short term memory loss.  The RO in Atlanta, Georgia, similarly denied service connection for depression with memory loss in a June 2007 rating decision.  Previously denied claims of service connection for a right foot condition and for a left foot condition further were not reopened.  The Veteran appealed each of these determinations.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Board recharacterized the aforementioned as a psychiatric disorder and a bilateral foot disability in a March 2012 decision.  The claim for a bilateral foot disability was reopened.  Service connection for it and for a psychiatric disorder finally was remanded for additional development (along with other issues).  The Board also remanded these issues for additional development in August 2013 (the other issues were denied therein) and in June 2014.  Unfortunately, review of the Veteran's claims file shows that yet another REMAND for additional development is warranted.

Acknowledgement is given to the request of the Veteran's representative, who became involved in this case in July 2014, for a Board hearing in August 2015.  This request is denied.  The Veteran is entitled to only one Board hearing per appeal.  38 C.F.R. § 20.700(a) (2015); see also 38 C.F.R. § 20.1507(b)(1) (2015).  His occurred in October 2011.  He had a different representative at the time, but no deficiency with his representation then or the hearing in general has been alleged.  None is found.  Acknowledgement also is given to the requests of the Veteran's representative for a "phone conference" in June and October 2015.  To the extent this remand does not address whatever concerns would be raised at such a conference, the request is referred to the RO as the agency of original jurisdiction (AOJ) for appropriate action.

In statements dated from January through October 2015, several issues regarding the payment of the Veteran's compensation benefits (overpayment, waiver of that overpayment, and retroactive reinstatement of service-connected benefits in lieu of nonservice-connected pension benefits) have been raised by his representative.  An August 2015 letter from VA to him, which was copied to his representative, conveys that at least some if not all of these issues have been resolved.  To the extent any issue remains, the Board does not have jurisdiction over it because it is not on appeal.  Referral is made to the RO as the AOJ, however, so that appropriate action may be undertaken.  38 C.F.R. § 19.9(b) (2015). 

REMAND

Although the delay entailed by a remand is regrettable, particularly as it is the fourth remand concerning this matter, a Board decision concerning the Veteran's entitlement to service connection for a bilateral foot disability and for a psychiatric disorder at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In other words, VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefits sought.

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  VA treatment records dated into June 2015 are available.  Some concern the Veteran's foot problems and psychiatric state.  It thus is likely that there are pertinent VA treatment records dated from June 2015 to present.  A request or requests for them must be made.  This is particularly true since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notice to the Veteran and his representative must be made if the request(s) is/are unsuccessful.

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by a clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

Pursuant to the Board's March 2012 remand, the Veteran underwent VA medical examinations complete with VA medical opinions for his feet and psychiatric state in May 2012.  The opinions were found to be inadequate by the Board in its August 2013 remand, and addendum opinions were obtained in September 2013 and March 2014 as a result.  These also were found inadequate by the Board in its June 2014 remand.  As a result, another addendum opinion regarding the Veteran's feet was obtained in January 2015.  The Veteran also underwent a VA medical examination complete with VA medical opinion for his psychiatric state in February 2015.  This examination and both opinions still are inadequate.  There indeed has not been even the required substantial compliance with the Board's remand directives, which were crafted to ensure adequacy, concerning them.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
One deficiency previously identified by the Board with respect to the old VA medical opinions regarding the Veteran's feet was the inaccurate factual premise that his service treatment records were completely silent for any mention of a foot disorder.  Indeed, August 1974 and August 1977 service treatment records diagnose pes planus.  The Board now identifies a similar deficiency in the January 2015 opinion.  It was indicated that there is no record of the Veteran ever having any problem with pes planus.  This is an inaccurate factual premise in light of the aforementioned service treatment records.  It also is inaccurate in light of post-service VA treatment records, which contain a diagnosis of pes planus.  Those dated in 2011 and September 2014 also contain a diagnosis of plantar fasciitis.  The May 2012 VA medical examination did not reference these records or diagnose plantar fasciitis.  So, it is questionable whether the Veteran's entire history was considered and whether the disability present was described fully.

A deficiency previously identified by the Board with respect to the May 2012 VA medical examination regarding the Veteran's psychiatric state was the failure to consider whether any disorder has manifested at any point during the period on appeal which extends back to April 2003.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, no diagnosis was made notwithstanding an October 2003 Social Security Administration (SSA) examination diagnosing major depressive disorder and dysthymic disorder and post-service VA treatment records dated in 2003 diagnosing anxiety and major depression.  This evidence was not even mentioned.  The Board now identifies a similar deficiency in the February 2015 examination.  Once again, no diagnosis was made.  It further was indicated that no previous diagnosis was warranted.  The May 2012 examination and VA treatment records dated in May 2013 and June 2014 were cited as supporting evidence in this regard.  

However, the aforementioned evidence from earlier in the period on appeal was not mentioned.  Mention also was not made of some more recent evidence.  This includes VA treatment records dated in November 2010, August 2012, June 2014, and June 2015 respectively reflecting a complaint of panic attacks, a diagnosis of depression related to chronic pain, a positive screen for posttraumatic stress disorder (PTSD), and a diagnosis of anxiety.  Whether the Veteran's entire history was reviewed as indicated thus is doubtful.  Finally, no VA medical opinion has been rendered in light of the failure to make a diagnosis.  Arrangements must be made for the Veteran to undergo another VA medical examination complete with VA medical opinion for both his feet and his psychiatric state for each of the reasons specified herein.  An attempt has been made by the Board thus far to keep the original examiners involved to the extent possible, but now the Board finds that adequacy is more likely with new examiners.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all of the Veteran's VA treatment records, but particularly those pertaining to his psychiatric state and foot problems, dated from June 2015 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Then, arrange for an appropriate medical professional not previously involved in this matter to examine the Veteran with respect to his feet.  The examiner shall review the claims file, document such review in a report to be placed therein, and note in the report an interview with the Veteran as to his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all foot disabilities manifested from 2006 (when the claim was filed) to present.  A diagnosis of pes planus has been confirmed.  Plantar fasciitis shall be specifically accepted or rejected as another diagnosis.  

The examiner shall also opine in the report as to whether the Veteran had pes planus prior to his July 1974 entry into active duty service.  If the pes planus was preexisting, it also shall be opined as to whether it was aggravated such that it increased (underwent a lasting worsening) during his first period of active duty service.  It further shall be opined as to whether any such aggravation was due to natural progression.  

If the Veteran's pes planus was not preexisting and for any other diagnosis made, the examiner finally shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that onset was during active duty service or there otherwise is a relationship to such service.  

A clear and complete rationale shall be provided in the report for each diagnosis made or not made as well as for each opinion rendered.  A clear and full rationale means an understandable and thorough explanation.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  Continuity of symptoms, as opposed to treatment, shall be discussed too.  In these regards, the August 1974 and August 1977 service treatment records about pes planus, the post-service VA treatment records dated from August 1986 to September 2014 which include a diagnosis of plantar fasciitis, the September 1999 and May 2012 VA medical examinations, and the Veteran's assertions that he has experienced symptoms since service are notable.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and complete rationale.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.  

3.  Also after completion of the instructions set forth in paragraph 1 of this Remand, arrange for an appropriate mental health professional not previously involved in this matter to examine the Veteran's psychiatric state.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all psychiatric disabilities manifested per the Diagnostic and Statistical Manual of Mental Disorders from 2003 (when the claim was filed) to present.  Depressive disorder diagnoses, anxiety disorder diagnoses, and a diagnosis of PTSD specifically shall be accepted or rejected.  

For each diagnosis made, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that onset was during active duty service, that there otherwise is a relationship to such service, that the cause was a service-connected disability, and that there has been aggravation (permanent worsening beyond the natural progression) because of a service-connected disability.  If there is such aggravation, it also shall be opined as to the level of it.  The Veteran's service-connected disabilities include urethra stricture post urethroplasty and patch graft, sexual dysfunction associated therewith, and residuals of a right knee fracture and meniscectomy.  A clear and complete rationale shall be provided in the report for each diagnosis made or not made as well as for each opinion rendered.  
A clear and full rationale means an understandable and thorough explanation.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  Continuity of symptoms, as opposed to treatment, shall be discussed too.  In these regards, April and July 1980 service treatment records diagnosing irritable bowel syndrome/situational anxiety and adult situational reaction, the October 2003 SSA examination diagnosing major depressive disorder and dysthymic disorder, the May 2012 and February 2015 VA medical examinations, the Veteran's assertions and the post-service VA treatment records dated from 2003 to June 2015 showing a complaint of panic attacks, diagnoses of anxiety, major depression, depression related to chronic pain, as well as a positive PTSD screen are notable.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and complete rationale.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.  

4.  Then readjudicate the Veteran's claims of entitlement to service connection for a bilateral foot disability and entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  Issue a rating decision for any favorable determination made.  For any unfavorable determination made, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file.  Finally, allow the Veteran and his representative the requisite time period to respond to a SSOC before processing this matter for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

